DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  
Claim 12, line 2 recites the limitation “the central” instead of “the central axis” in order to be consistent with the previously used claimed terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frigg et al. (U.S. Patent 5,445,641, hereinafter “Frigg”). 
Frigg discloses, regarding claim 1, a protective member (10, see Fig. 4) configured as part of a packaging (see Fig. 4, see also ABSTRACT, note storage), the 

    PNG
    media_image1.png
    678
    562
    media_image1.png
    Greyscale

Regarding claim 2, wherein the body portion comprises a cylindrical geometry (see Fig. 5) arranged concentrically about the central axis (2, see Fig. 5).
Regarding claim 4, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 4 above).
Regarding claim 5, wherein the handle is removably coupled with the outer side wall of the body portion (via 5), wherein the outer side wall of the body portion 
Regarding claim 6, wherein the first and second couplers comprise a threaded connection (e.g. threads on shaft 5 and nut 8 that connect the first and second couplers).
Regarding claim 7, wherein the orthopedic device is at least one of a drill bit (21, see Fig. 6) or a bone screw (1, see Fig. 4).
Regarding claim 8, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 4-5, note that a stationary fixture is capable of being clamped around the handle 9 to secure it in a desired orientation). 
Regarding claim 10, wherein the body portion is configured accommodate the orthopedic device (1, see Fig. 4) as well as a tool (22) configured to manipulate the orthopedic device within the interior of the body portion (see lines 40-50 of column 3).
Frigg discloses, regarding claim 11, a medical kit (see Fig. 4, see also lines 50-54 of column 3, “in a sterile package”), comprising: a package (see lines 50-54 of column 3, “in a sterile package”) shaped to contain a orthopedic tool (1) in the protective member (10, see Fig. 4), the package having an outer layer configured to maintain sterility of the orthopedic tool (see lines 50-54 of column 3, “in a sterile package”), the protective member configured to prevent the orthopedic tool from puncturing the outer layer (see lines 40-54 of column 3, note that since the protective member 10 is disposed around the orthopedic tool / screw 1 that it would be configured to prevent the 
Regarding claim 12, wherein the body portion comprises a cylindrical geometry (see Fig. 5) arranged concentrically about the central (see Fig. 5).
Regarding claim 14, wherein the handle extends from the outer side wall at an oblique angle relative to the central axis of the body portion (see annotated Fig. 4 above).
Regarding claim 15, wherein the handle is removably coupled with the outer side wall of the body portion (via shaft 5a and nut 8), wherein the outer side wall of the body portion comprises a first coupler and the proximal end of the handle comprises a 
Regarding claim 16, wherein the first and second couplers comprise a threaded connection (via threaded connection between shaft 5a and nut 8).
Regarding claim 17, wherein the orthopedic tool is at least one of a drill bit (21, see Fig. 6) or a bone screw (1, see Fig. 4).
Regarding claim 18, wherein the handle is configured to be secured to a stationary fixture such that the protective member maintains a desired orientation (see Figs. 4-5, note that a stationary fixture is capable of being clamped around the handle 9 to secure it in a desired orientation). 
Regarding claim 19, wherein the body portion is configured accommodate the orthopedic tool (1) as well as an instrument (22) configured to manipulate the orthopedic tool within the interior of the body portion (see lines 40-50 of column 3).
Frigg discloses, regarding claim 20, a protective member (10, see Fig. 4) for an orthopedic tool (1), comprising: a body portion (11, and 15) comprising a cylindrical geometry with an inner side wall (e.g. inner surface of hole 4) and an outer side wall (e.g. outer surface of 10, see also annotated Fig. 4 above), the inner side wall defining an interior (e.g. hole 4) configured to receive at least a portion of the orthopedic tool (see Fig. 4), the body portion further comprising: a first end and a second end (see annotated Fig. 4 above), the first end and the second end at least partially open such that the orthopedic tool can pass through both the first and second ends of the body portion during use of the orthopedic tool while the inner side wall surrounds a portion of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigg, as applied to claim 1 above, and in view of Drapeau et al. (U.S. Pub. No. 2012/0172885 A1, hereinafter “Drapeau”). 
Frigg discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 3, wherein the body portion comprises at least one of a metal, a metal alloy, or a rigid polymer material.
Drapeau discloses a protective member (10, see Fig. 3), wherein the components are fabricated from metals or polymers (see para. [0035]) in order to provide materials suitable for medical applications that meet the needs of the particular application and / or preference of the medical procedure (see para. [0035]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body portion / other components of the protective member in Frigg to be made of metal or polymer in view of Drapeau in order to provide materials suitable for medical applications that meet the needs of the particular application and / or preference of the medical procedure. 

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frigg, as applied to claims 1 and 11 above, and in view of Gambale (U.S. Patent 6,328,746 B1, hereinafter “Gambale”). 
Frigg discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 9, wherein the first and second ends of the body portion are at least partially closed and configured to be opened by the orthopedic device so as to at least partially receive the orthopedic device within the interior of the protective 
Gambale discloses a protective member (100), wherein the first and second ends (110, 125) are configured to at least partially close (via 122 and 136, see Figs. 4 and 6) and configured to be opened by an orthopedic device (e.g. screwdriver 20 and screw 17, see lines 3-31 of column 6) in order to firmly hold the screwdriver within the protective member (see lines 3-20 of column 6) and enable the screw to be selectively and easily removed by the screw driver from the protective member (see lines 3-31 of column 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second ends in Frigg to be configured to partially close and be opened by an orthopedic device / tool in view of Gambale in order to in order to firmly hold the screwdriver within the protective member and enable the screw to be selectively and easily removed by the screw driver from the protective member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Hofverberg et al. (U.S. Pub. No. 2004/0112781 A1), Roesler (U.S. Pub. No. 2016/0272410 A1), Pratt et al. (U.S. Patent 8,662,299 B2), Richart (U.S. Pub. No. 
Prevost (U.S. Pub. No. 2010/0030218 A1) discloses a guide tube for an orthopedic instrument. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773